Case: 14-14128   Date Filed: 03/10/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                        No. 14-14010; 14-14128
                        Non-Argument Calendar
                      ________________________

                D.C. Docket Nos. 1:14-cr-00069-CG-C-1,
                        1:07-cr-00161-CG-C-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


DEVENCHI MORTEZ BULLARD,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (March 10, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-14128     Date Filed: 03/10/2017   Page: 2 of 3


      Devenchi Mortez Bullard appeals his sentence of 57 months of

imprisonment for possessing a firearm as a convicted felon and for violating the

terms of his supervised release. Bullard argues that the district court erroneously

relied on hearsay evidence that Bullard possessed drugs in determining his

sentence. Because the district court based its sentence on reliable evidence, we

affirm.

      Officer Jamal Pettway testified that, while he and other officers were waiting

to execute a search warrant on a residence in Mobile, a confidential informant

reported that Bullard was inside the residence with three “cookies” of cocaine base.

The officers entered the residence and saw Bullard playing a video game in close

proximity to a kitchen table on which was lying what appeared to be crack cocaine

and to shelves that contained at least three and one half “cookies” of cocaine base,

Xanax pills, and synthetic marijuana. The officers seized from Bullard a firearm

and $2,000 in cash, and they discovered inside a bedroom closet a bag marked with

Bullard’s name that contained several measuring cups with a white powder

residue, whisking equipment, and masks commonly used to process cocaine base.

Later, Pettway interviewed Sherry Marston, who said that she believed Bullard was

the ring leader in selling drugs from the residence.

      We reject Bullard’s argument that the district court relied on hearsay

evidence in determining his sentence. See United States v. Ghertler, 605 F.3d
2
               Case: 14-14128     Date Filed: 03/10/2017    Page: 3 of 3


1256, 1269 (11th Cir. 2010) (“To prevail on a challenge to a sentence based on the

consideration of [unreliable] information, a defendant must show . . . that the

challenged evidence . . . actually served as the basis for the sentence.”). The record

establishes that the district court did not base its decision on the statements that the

informant and Marston made to Pettway. The district court stated that it was

holding Bullard responsible for the drugs in the residence based on “the

circumstances” that he was in a residence “with crack cocaine and other drugs all

around” and he was in possession of drug paraphernalia, a large quantity of cash,

and a firearm. Pettway provided firsthand information on which the district court

based its finding that Bullard possessed drugs in connection with his firearm

offense and with his violation of his supervised release.

      We AFFIRM Bullard’s sentence.




                                           3